Case: 15-11205      Document: 00513760384         Page: 1    Date Filed: 11/15/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 15-11205                                  FILED
                                  Summary Calendar                        November 15, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GARY HOWARD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-153-9


Before KING, DENNIS, COSTA, Circuit Judges.
PER CURIAM: *
       Gary Howard appeals his 240-month, below-guidelines prison sentence
for conspiring to possess intending to distribute a controlled substance.
Specifically, he challenges sentencing enhancements he received under
U.S.S.G. § 2D1.1(b)(12) for maintaining a premises to distribute drugs and
under U.S.S.G. § 3A1.2(c)(1) for assaulting a law enforcement officer.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11205    Document: 00513760384     Page: 2   Date Filed: 11/15/2016


                                 No. 15-11205

      After overruling Howard’s objections to the guidelines calculations in the
presentence report, the district court explained that it would impose the same
sentence even if those rulings were incorrect. It reasoned that a 240-month
sentence was warranted based on the quantity of drugs involved in the offense
and Howard’s other criminal conduct, including his role in running credit card
scams. Accordingly, any error in applying the Guidelines would be harmless.
See United States v. Gutierrez-Mendez, 752 F.3d 418, 430 (5th Cir. 2014);
United States v. Ibarra-Luna, 628 F.3d 712, 714 (5th Cir. 2010).
      AFFIRMED.




                                       2